ACCEPTED
                                                                                         14-15-00176-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/7/2015 1:14:27 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK



                             No. 14-15-00176-CV
                                                                   FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                             7/7/2015 1:14:27 PM
              IN THE FOURTEENTH COURT OF                    CHRISTOPHER
                                                        APPEALS             A. PRINE
                                                                     Clerk
                       AT HOUSTON, TEXAS


     JOSLYN M. JOHNSON, INDIVIDUALLY AND AS EXECUTRIX
       FOR THE ESTATE OF RODNEY JOHNSON, DECEASED
                          Appellant

                                        v.

                             CITY OF HOUSTON
                                  Appellee


     On Appeal from the 125TH Judicial District Court of Harris County,
                      Texas (Cause No. 2008-53919)


      APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Appellant asks the Court to extend the time to file her Brief.

1.      This Motion is filed by Appellant pursuant to TEX. R. APP. P. 10.5

(b) and 38.6(d).

2.      The matter is on appeal from the 125TH Judicial District Court in Harris

County, Texas; Cause No. 2008-53919 styled as Joslyn Johnson, Individually

and as Executrix for the Estate of Rodney Johnson v. City of Houston. The
final order made the basis of this appeal was signed by the trial court on

November 17TH 2014.

3.    Appellant requests an extension of at least ONE HUNDRED TWENTY

DAYS (120) days from the original due date of May 1ST 2015 to file her brief.

4.    This is the second extension sought by the Appellant.

5.    The Appellee requested the trial court clerk to supplement the record

with additional documents. Those records were only made available recently,

and after the expiration of Appellant’s first extension.

      For these reasons the Appellant respectfully requests the Court to grant

an extension to file her brief.

                                        Respectfully submitted,

                                  LAW OFFICES OF BEN DOMINGUEZ, II


                                        BY:______________________
                                           Ben Dominguez, II
                                           SBN: 00786415
                                           The Esperson Buildings
                                           808 Travis, Suite 907
                                           Houston, Texas 77002
                                           Tel: (713) 224-7333
                                           Fax: (832) 201-7071
                                           Bdominguez@bendominguez.com
                                           David M. Medina
                                           SBN: 88
                                           5800 Memorial Drive, Suite 890
                                           Houston, Texas 77007
                                           ATTORNEYS FOR APPELLANT
                                          JOSLYN JOHNSON
                     CERTIFICATE OF CONFERENCE

      I hereby certify that I telephoned Mr. John Wallace on 7th of July 2015 to
discuss this motion and I left a detailed message for the purpose of my call. I
have not received a return call regarding his position on this motion.




                                 _______________________________
                                      BEN DOMINGUEZ, II



                      CERTIFICATE OF SERVICE

      I hereby certify that the foregoing instrument was served upon all
counsel of record via fax or ECF on July 7, 2015.

John B. Wallace
Sr. Assistant City Attorney
john.wallace@houstontx.gov


                                       ______________________________
                                       BEN DOMINGUEZ, II